Fill in this information to identify the case:
Debtor 1               MICHAEL J. CELIGA, SR

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the    Northern District of Ohio

Case Number            17-13097




Official Form 410S1
Notice of Mortgage Payment Change                                                                                          12/15

If the debtor’s plan provides for payment of post-petition contractual installments on your claim secured by a security interest in
the debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File
this form as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule
3002.1.



                                                                                       Court Claim no. (If known): 7-1
 Name of Creditor: MTGLQ Investors, L.P.
                                                                                       Date of Payment change: 08/01/2019
                                                                                       Must be at least 21 days after
                                                                                       date of this notice.
  Last 4 digits of any number you use
  to identify the debtor’s account: 9321                                                New total payment:                 $ 1,145.88
                                                                                        Principal, interest and escrow, if any



Part 1:           Escrow Account Payment Adjustment
  1. Will there be a change in the debtor’s escrow account payment?
   No
   Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable non-bankruptcy law.
  Describe the basis for the change. If a statement is not attached, explain why:


    Current escrow payment: $ 387.61                                  New escrow payment: $ 413.59

Part 2:                Mortgage Payment Adjustment
 2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the
   debtor's variable-rate account?
 No
 Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a
   notice is not attached, explain why:
 Current interest rate: %                                                New interest rate: %

Current Principal and interest payment: $                                New Principal and interest payment: $


Part 3:               Other Payment Change
 3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?
 No

 Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan
 modification agreement. (Court approval may be required before the payment change can take effect.)
  Reason for change:                                                                                                                    _
 Current Mortgage payment: $                                              New Mortgage payment: $




           17-13097-aih           Doc          FILED 07/05/19         ENTERED 07/05/19 18:42:19                       Page 1 of 5
Debtor 1         MICHAEL J. CELIGA, SR                                                  Case number (if known) 17-13097
                        First Name         Middle Name           Last Name




 Part 4:                Sign here

  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
  telephone number.
  Check the appropriate box.

          I am the creditor.

          I am the creditor’s authorized agent.

  I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
  knowledge, information, and reasonable belief.

  X /s/ Ketan Sawarkar                                                                                     Date: 07/05/2019
       Signature




  Print: Ketan Sawarkar                                                                                    Title: Claims Processor
           First Name    Middle Name   Last Name




  Company           AIS Portfolio Services, LP                                           _




  Address           P.O. Box 201347
                         Number               Street

                    Arlington                TX                76006
                    City                           State                     ZIP Code


  Contact Phone          ((888) 455-6662                   )                                       Email




           17-13097-aih                Doc          FILED 07/05/19              ENTERED 07/05/19 18:42:19                    Page 2 of 5
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF OHIO
                                             CLEVELAND DIVISION

Case       MICHAEL J. CELIGA, SR                        )     Case No.     17-13097
Name:                                                   )     Judge:       ARTHUR I HARRIS
                                                        )     Chapter:     13
              Debtor(s).                                )


                                        CERTIFICATE OF SERVICE

PLEASE BE ADVISED that on 07/05/2019 (the “Notice Date”), pursuant to Federal Rule of Bankruptcy
Procedure 3002.1(b)(the “Bankruptcy Rules”), MTGLQ Investors, L.P. filed a Notice of Change of Mortgage Payment
(the “Notice”). The Notice was filed due to a post-bankruptcy change of payment on the Debtor’(s) principal place
of residence. A copy of the Notice is attached hereto.

The filing of this Notice, via the Court’s Electronic Filing system, constitutes service upon the Chapter 13
Trustee and counsel for the Debtor(s), pursuant to Bankruptcy Rule 3002.1 and any and all applicable
Bankruptcy Rules.

I hereby certify that on 07/05/2019 a copy of the Notice was served upon the Debtor(s) on the Notice Date,
at the address listed below, by First Class U.S. Mail, postage prepaid.

Debtor:
            MICHAEL J. CELIGA, SR
            293 W MAIN STREET,
            MADISON, OH 44057


I hereby certify that on 07/05/2019 a copy of this Notice and all attachments on the following by
Electronic Notification via CM/ECF and/or other Electronic Notification:

Trustee:
           LAUREN A HELBLING
           200 PUBLIC SQUARE SUITE 3860,
           CLEVELAND, OH 44114

Debtor's counsel:
           BIALES DELCHIN LAW LLC
           ROBERT J DELCHIN
           7215 CENTER STREET,
           MENTOR, OH 44060
All Parties in Interest
All Parties requesting Notice

                                      By: /s/ Ketan Sawarkar
                                          Ketan Sawarkar, AIS Portfolio Services, LP.
                                          Authorized Agent for NewRez LLC DBA Shellpoint Mortgage Servicing




  17-13097-aih             Doc     FILED 07/05/19      ENTERED 07/05/19 18:42:19                Page 3 of 5
                                                                     Shellpoint Mortgage Servicing                                                                      Final
                                                                     PO Box 10826
                                                                     Greenville, SC 29603 0826
                                                                     For Inquiries: (800) 365-7107


                                                                                                                                      Analysis Date:                                           June 08, 2019
        MICHAEL J CELIGA                                                                                                              Loan:                  9321
        293 W Main St                                                                                                                 Property Address:
        Madison OH 44057                                                                                                              293 W Main St
                                                                                                                                      Madison, OH 44057




                                                                  Annual Escrow Account Disclosure Statement - Account History
      The following is an overview of your escrow account with Shellpoint Mortgage Servicing. It contains the history of escrow payments made on your
      behalf in the prior year, and a snapshot of the anticipated disbursements for the coming year. Any potential adjustments due to increases or
      decreases with your escrow items may affect your monthly escrow payment. If your escrow payment increases, your monthly payment will also
      increase. If the escrow payment decreases, your mortgage payment will decrease.

Payment Information              Contractual           Effective Aug 01, 2019         Prior Esc Pmt                  August 01, 2018          Escrow Balance Calculation

P & I Pmt:                            $732.29                          $732.29        P & I Pmt:                              $732.29         Due Date:                                        March 01, 2018
Escrow Pmt:                           $364.41                          $413.59        Escrow Pmt:                             $387.61         Escrow Balance:                                     ($5,988.11)
Other Funds Pmt:                        $0.00                            $0.00        Other Funds Pmt:                          $0.00         Anticipated Pmts to Escrow:                          $6,473.37
Asst. Pmt (-):                          $0.00                            $0.00        Asst. Pmt (-):                            $0.00         Anticipated Pmts from Escrow (-):                    $1,556.56
Reserve Acct Pmt:                       $0.00                            $0.00        Resrv Acct Pmt:                           $0.00

Total Payment:                      $1,096.70                         $1,145.88       Total Payment:                        $1,119.90         Anticipated Escrow Balance:                         ($1,071.30)


Shortage/Overage Information                                     Effective Aug 01, 2019           Cushion Calculation: Because Shellpoint Mortgage Servicing does not set your tax
                                                                                                  amounts or insurance premiums, your escrow balance contains a cushion of 827.19.
Upcoming Total Annual Bills                                                    $4,963.13
Required Cushion                                                                                  A cushion is an additional amount of funds held in your escrow in order to prevent the
                                                                                $827.19
Required Starting Balance                                                        $827.24          balance from becoming overdrawn when an increase in the disbursement amount
Escrow Shortage                                                              ($1,898.54)          occurs. Your lowest monthly balance should not be below 827.19 or 1/6 of the
Surplus                                                                           $0.00           anticipated payment from the account.



      This is a statement of actual activity in your escrow account from Aug 2018 to July 2019. Last year's anticipated activity (payments to and from your
      escrow account) is next to the actual activity.
                              Payments to Escrow                          Payments From Escrow                                                              Escrow Balance
          Date                Anticipated              Actual             Anticipated          Actual                     Description                       Required              Actual
                                                                                                                   Starting Balance                               775.20          (6,757.92)
        Aug 2018                      387.61                364.41                                             *                                                1,162.81          (6,393.51)
        Sep 2018                      387.61                728.82                                             *                                                1,550.42          (5,664.69)
        Oct 2018                      387.61                728.82                                             *                                                1,938.03          (4,935.87)
        Nov 2018                      387.61                                                                   *                                                2,325.64          (4,935.87)
        Dec 2018                      387.61                                                                   *                                                2,713.25          (4,935.87)
        Jan 2019                      387.61                                                                   *                                                3,100.86          (4,935.87)
        Jan 2019                                            120.47                                             *   Escrow Only Payment                          3,100.86          (4,815.40)
        Jan 2019                                                                                      1,556.57 *   County Tax                                   3,100.86          (6,371.97)
        Feb 2019                      387.61              1,504.04             1,412.65                        *   County Tax                                   2,075.82          (4,867.93)
        Feb 2019                                          1,481.84                                             *   Escrow Only Payment                          2,075.82          (3,386.09)
        Mar 2019                      387.61               (752.02)                                            *                                                2,463.43          (4,138.11)
        Apr 2019                      387.61                                                                   *                                                2,851.04          (4,138.11)
        Apr 2019                                                                                      1,850.00 *   Hazard                                       2,851.04          (5,988.11)
        May 2019                      387.61                                   1,826.00                        *   Hazard                                       1,412.65          (5,988.11)
        Jun 2019                      387.61                                                                   *                                                1,800.26          (5,988.11)
        Jul 2019                      387.61                                   1,412.65                        *   County Tax                                     775.22          (5,988.11)
                                                                                                                   Anticipated Transactions                       775.22          (5,988.11)
        Jun 2019                                          6,085.76 P                                                                                                                  97.65
        Jul 2019                                            387.61 P                                  1,556.56     County Tax                                                     (1,071.30)
                                    $4,651.32           $10,649.75            $4,651.30              $4,963.13
      An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call our toll-free number.
      P - The letter (P) beside an amount indicates that the payment or disbursement has not yet occurred but is estimated to occur as shown.




                    17-13097-aih                    Doc            FILED 07/05/19                        ENTERED 07/05/19 18:42:19                                             Page 4 of 5
                                                          Shellpoint Mortgage Servicing                                                                     Final
                                                          For Inquiries: (800) 365-7107


                                                                                                                        Analysis Date:                                              June 08, 2019
                                                                                                                        Loan:                  9321

                                                  Annual Escrow Account Disclosure Statement - Projections for Coming Year
 This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and from your account.

      Date                     Anticipated Payments                                                                                                 Escrow Balance
                              To Escrow          From Escrow                   Description                                                Anticipated                Required
                                                                              Starting Balance                                                ($1,071.30)                  827.24
   Aug 2019                        413.59                                                                                                      ($657.71)                 1,240.83
   Sep 2019                        413.59                                                                                                      ($244.12)                 1,654.42
   Oct 2019                        413.59                                                                                                       $169.47                  2,068.01
   Nov 2019                        413.59                                                                                                       $583.06                  2,481.60
   Dec 2019                        413.59                                                                                                       $996.65                  2,895.19
   Jan 2020                        413.59                                                                                                     $1,410.24                  3,308.78
   Feb 2020                        413.59              1,556.57               County Tax                                                        $267.26                  2,165.80
   Mar 2020                        413.59                                                                                                       $680.85                  2,579.39
   Apr 2020                        413.59                                                                                                     $1,094.44                  2,992.98
   May 2020                        413.59              1,850.00               Hazard                                                          ($341.97)                  1,556.57
   Jun 2020                        413.59                                                                                                         $71.62                 1,970.16
   Jul 2020                        413.59              1,556.56               County Tax                                                      ($1,071.35)                  827.19
                                 $4,963.08             $4,963.13
 (Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)

 Your ending balance from the last month of the account history (escrow balance anticipated) is ($1,071.30). Your starting
 balance (escrow balance required) according to this analysis should be $827.24. This means you have a shortage of $1,898.54.
 This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's deposit,
 in which case we have the additional option of requesting payment within 30 days. We have decided to do nothing.




 We anticipate the total of your coming year bills to be 4,963.13. We divide that amount by the number of payments expected during the coming year to
 obtain your escrow payment.
   New Escrow Payment Calculation

   Unadjusted Escrow Payment                                               $413.59
   Surplus Reduction:                                                        $0.00
   Shortage Installment:                                                     $0.00
   Rounding Adjustment Amount:                                               $0.00

   Escrow Payment:                                                         $413.59

TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED, DISMISSED OR IS SUBJECT TO AN AUTOMATIC STAY OF BANKRUPTCY ORDER UNDER TITLE 11 OF THE UNITED STATES CODE, THIS
NOTICE IS FOR COMPLIANCE AND INFORMATION PURPOSES ONLY AND DOES NOT CONSTITUTE A DEMAND FOR PAYMENT OR ANY ATTEMPT TO COLLECT ANY SUCH OBLIGATION.




             17-13097-aih                    Doc          FILED 07/05/19                      ENTERED 07/05/19 18:42:19                                         Page 5 of 5
